Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
1.	Applicant’s election without traverse of Group I, claims 1-15, and the DNA sequence of  SEQ ID NO: 20 in the reply filed on January 5, 2022 is acknowledged.
	Claims 1-18 are pending.
Claims 16-18 and SEQ ID NOs: 19, 21 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Claims 1-15 in conjunction with the elected SEQ ID NO: 20 are examined on merits in this Office action.  This restriction is made FINAL.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Information Disclosure Statement
2.	Initialed and dated copy of Applicant’s IDS form 1449 filed in the papers of 11/04/2020, 06/28/2021 and 11/01/2021 are attached to the instant Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections

3.	Claims 1, 3 and 4 are objected to because of the following informalities: 
	Claims 1, 3 and 4 are objected to because they contain non-elected SEQ ID NOs. 
	Appropriate action is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a recombinant DNA molecule comprising the nucleotide sequence of SEQ ID NO: 20 (synthetic promoter) which enhances expression activity of an operably linked coding sequence, transgenic plant cell, transgenic plant, transgenic progeny, transgenic part of a transgenic plant or transgenic seed comprising said recombinant DNA molecule, does not reasonably provide enablement for (i) DNA sequence of SEQ ID NO: 20 by itself  (without operably linked to a coding sequence) having promoter activity (ii) any gene regulatory activity, (iii) a fragment of SEQ ID NO: 20, and (iv) DNA sequences having 85%, 90% or 95% sequence identity to SEQ ID NO: 20.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
	The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, 
The claims are broadly drawn to a recombinant DNA molecule comprising a DNA sequence with at least 85 percent, 90 percent or 95 sequence identity to SEQ ID NO: 20; a fragment of SEQ ID NO: 20 with gene-regulatory activity, or wherein the DNA sequence is operably linked to a heterologous transcribable DNA molecule, or wherein the DNA sequence comprises gene-regulatory activity, or wherein the heterologous transcribable DNA molecule comprises a gene of agronomic interest, or wherein the gene of agronomic interest confers herbicide tolerance in plants, or wherein the gene of agronomic interest confers pest resistance in plants, or a transgenic plant cell comprising the recombinant DNA molecule, or wherein the DNA sequence is operably linked to a heterologous transcribable DNA molecule in said transgenic plant cell comprising the recombinant DNA molecule, or wherein said transgenic plant cell is a monocotyledonous or dicotyledonous plant cell, a transgenic plant, or part thereof, comprising the recombinant DNA molecule, or a progeny plant of the transgenic plant, or a part thereof, wherein the progeny plant or part thereof comprises the recombinant DNA molecule, or a transgenic seed, wherein the seed comprises the recombinant DNA molecule.
The breadth of claims are directed to DNA sequences having at least 85%, 90% or 95% identity to instant SEQ ID NO: 20.
The breadth of claims also encompass fragments of unspecified size derived from SEQ ID NO: 20, and exhibiting a gene regulatory activity.
The instant specification, however, only provides guidance for how to make and use a nucleic acid sequence of SEQ ID NO: 20 which is a synthetic sequence and has promoter activity when operably linked to a coding sequence.  The specification teaches SEQ ID NO:22 is a DNA sequence of a synthetic EXP, EXP-At.GSP579.nno+At.GSI102.nno:3 comprising a synthetic promoter (P-At.GSP579.nno:2, SEQ ID NO: 20), operably linked 5' to a synthetic leader (L-At.GSP579.nno:1), operably linked 5' to synthetic intron (I-At.GSI102.nno:1).  This construct was operably linked to GUS coding sequence.  The specification also teaches transgenic plants 
The instant specification however, fails to provide guidance on how to make fragment(s) of SEQ ID NO: 20 that functions to have a promoter and/or gene regulatory activity.
 The instant specification also fails to provide guidance on how to make DNA sequences having 85%, 90% or 95% identity to SEQ ID NO: 20 that exhibit a gene regulatory activity.
The instant specification at paragraph [0083]-[0085], says:
“{0083] Promoters may also be chimeric. Chimeric promoters are produced through the fusion of two or more heterologous DNA molecules. Promoters useful in practicing the present invention include promoter elements comprised within any of SEQ ID NOs:2, 5, 13, 20, 25, 27, 31 and 39 or fragments or variants thereof. In specific embodiments of the invention, the claimed DNA molecules and any variants or derivatives thereof as described herein, are further defined as comprising promoter activity, i.e., are capable of acting as a promoter in a host cell, such as in a transgenic plant. In still further specific embodiments, a fragment may be defined as exhibiting promoter activity possessed by the starting promoter molecule from which it is derived, or a fragment may comprise a "minimal promoter" which provides a basal level of transcription and is comprised of a TATA box or equivalent DNA sequence for recognition and binding of the RNA polymerase II complex for initiation of transcription. [0084] In one embodiment, fragments of a promoter sequence disclosed herein are provided. [0085] Promoter fragments may comprise promoter activity, as described above, and may be useful alone or in combination with other promoters and promoter fragments, such as in constructing chimeric promoters, or in combination with other expression elements and expression element fragments. In specific embodiments, fragments of a promoter are provided comprising at least about 50, at least about 75, at least about 95, at least about 100, at least about 125, at least about 150, at least about 175, at least about 200, at least about 225, at least about 250, at least about 275, at least about 300, at least about 500, at least about 600, at least about 700, at least about 750, at least about 800, at least about 900, or at least about 1000 contiguous nucleotides, or longer, of a DNA molecule having promoter activity as disclosed herein. In certain embodiments, the invention provides fragments of a promoter provided herein, having the activity of the full length sequence. Methods for producing such fragments from a starting promoter molecule are well known in the art.”

The specification does not provide guidance in the specification with respect to making unspecified nucleotide changes in SEQ ID NO: 20 and still exhibit gene regulatory activity (e.g. promoter activity).
Thus, from the guidance in the specification, it would appear that the vast majority of the nucleotides in SEQ ID NO: 20 could be deleted, substituted, added and/or inserted with any other nucleotide.
Making nucleotide change(s) in a nucleotide sequence which is capable of having gene regulatory activity, or regulating transcription in a plant is highly unpredictable.  While it is known that many nucleotide 
It was well established in the art at the time the claimed invention was made that changing a single base randomly would abrogate gene regulatory activity.  See, for example, Kim et al. (Plant Molecular Biology, 24:105-117, 1994, see in particular Tables 2-4) who teach that small alterations in a nos (nopaline synthase) promoter strongly influenced gene regulatory activity.  See in particular, page 108, table 1; page 109, table 2.  
Neither the state of art at the time the invention was made nor Applicant provided guidance as to which region(s) or fragments of SEQ ID NO: 20 should be conserved and which region(s) would tolerate additions, deletions, substitutions and/or insertions of one or more nucleotides without abrogating the gene regulatory activity.  The specification fails to provide guidance as to which region(s) of SEQ ID NO: 20 should be conserved and which region(s) would tolerate additions, deletions, and/or substitutions of one or more nucleotides without abrogating the gene regulatory activity when used to express a transcribable polynucleotide molecule in a cell, such as, a plant cell.
Neither the state of art nor Applicant provided guidance as to how inoperable embodiments could have been readily eliminated other than random trial and error.  In the absence of guidance, making and analyzing nucleotide sequences with a large number of nucleotide changes that have the gene regulatory activity would require undue experimentation.  It would also have been highly unpredictable for one skilled in the art to determine how to use variants or fragments of SEQ ID NO: 20 for obtaining gene regulatory activity in a plant.  Promoters, unlike proteins, do not have conservative base or amino acid substitutions.  A single nucleotide difference, can abrogate gene regulatory activity.
In the absence of guidance, making and analyzing DNA sequences with a large number of nucleotide changes that have the gene regulatory activity in a plant would require undue experimentation. 
Genentech, Inc. v. Novo Nordisk, A/S, USPQ2d 1001, 1005 (Fed. Cir. 1997), which teaches that “the specification, not the knowledge of one skilled in the art” must supply the enabling aspects of the invention.  
Claim 1 and claims dependent thereon encompass using SEQ ID NO: 20 by itself or in any gene promoter, leader and terminator sequence combinations to have gene regulatory activity in any cell type.
Claim 1 is also encompasses any regulatory molecule which functions to regulate the activity of any gene.  The breadth of the phrase "gene regulatory activity" would encompass unspecified type of regulatory molecules, such as, promoter(s), enhancer(s), cis-acting element(s), trans acting element(s), gene suppressing sequence(s), transcript destabilizing sequence(s), antisense sequence(s), miRNAs etc.  Furthermore, the phrase “gene regulatory activity" would also encompass any type gene regulatory activity.
The state of art related with regulating expression of plant genes by gene regulatory molecules (e.g. enhancers such as introns present in promoters) is highly unpredictable.  For example, Dugdale et al. (Plant Cell Reports, 20:220-226, 2001; see in particular, abstract), teach that the maize adh1 intron does not have gene enhancing properties when used with the heterologous BT6.1 promoter.  Also see Vain et al. (Plant Cell Reports 15: 489-494, 1996; see in particular, page 489) who teach that monocot introns do not simulate, and often reduce gene expression in dicot species. 

As the specification does not provide guidance on unspecified regulatory polynucleotide molecules isolated from diverse sources comprising SEQ ID NO: 20 or fragment(s) thereof nor it provides guidance on the unspecified fragment(s) or "cis element" derived from such polynucleotide molecules, undue experimentation would have been required by one skilled in the art at the time the claimed invention was made to isolate such regulatory molecule(s), cis element(s) or fragment(s) thereof and then test them for unspecified gene regulatory activities.  This would not be a routine experimentation for one skilled in the art.  
Given the claim breath, unpredictability, and lack of guidance as discussed above, undue experimentation would have been required by one skilled in the art to develop and evaluate nucleic acids having SEQ ID NO: 20 or a fragment thereof for a gene regulatory activity.  As the specification does not describe the transformation of any plant with said nucleic acids, undue trial and error experimentation would be required to screen through the myriad of nucleic acids encompassed by the claims and plants transformed therewith, to identify those exhibiting a gene regulatory activity, if such plants are even obtainable.
Given the breadth of the claims, unpredictability of the art and lack of guidance of the specification, as discussed above, undue experimentation would be required by one skilled in the art to make and use the claimed invention commensurate in scope with the teachings of the specification.
5.	Claims 1-15 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in 
The claims are broadly drawn to a recombinant DNA molecule comprising a DNA sequence with at least 85 percent, 90 percent or 95 sequence identity to SEQ ID NO: 20; a fragment of SEQ ID NO: 20 with gene-regulatory activity, or wherein the DNA sequence is operably linked to a heterologous transcribable DNA molecule, or wherein the DNA sequence comprises gene-regulatory activity, or wherein the heterologous transcribable DNA molecule comprises a gene of agronomic interest, or wherein the gene of agronomic interest confers herbicide tolerance in plants, or wherein the gene of agronomic interest confers pest resistance in plants, or a transgenic plant cell comprising the recombinant DNA molecule, or wherein the DNA sequence is operably linked to a heterologous transcribable DNA molecule in said transgenic plant cell comprising the recombinant DNA molecule, or wherein said transgenic plant cell is a monocotyledonous or dicotyledonous plant cell, a transgenic plant, or part thereof, comprising the recombinant DNA molecule, or a progeny plant of the transgenic plant, or a part thereof, wherein the progeny plant or part thereof comprises the recombinant DNA molecule, or a transgenic seed, wherein the seed comprises the recombinant DNA molecule.
The breadth of claims are directed to DNA sequences having at least 85%, 90% or 95% identity to instant SEQ ID NO: 20.
The breadth of claims would encompass sequences having unspecified changes in the nucleotide sequence of SEQ ID NO: 20, and exhibiting a gene regulatory activity.
The breadth of claims also encompass fragments of unspecified size derived from SEQ ID NO: 20, and exhibiting a gene regulatory activity.
Thus breadth of claims would encompass a large genus comprising species of unknown structure and thus their function is either unpredictable or unknown.
The specification however, only describes the structure of SEQ ID NO: 20.  The specification also describes the function of promoter activity for SEQ ID NO: 20 in a plant.  The instant specification, describes that 
The breadth of the phrase “gene regulatory activity” would encompass a genus having unspecified number and types of genes whose activity would regulated by the SEQ ID NO: 20 or a fragment of SEQ ID NO: 20.  The specification does not describe structure of said genes ether, and thus their function is unknown.  
The specification fails to describe representative species of Applicant’s broadly claimed genus.
There is no description of the structure required for the recited function, and no description of the necessary and sufficient elements of a gene regulatory activity of sequences having at least 85%, 90% 95% identity to SEQ ID NO: 20 or fragments derived from SEQ ID NO: 20.  The only species described is SEQ ID NO: 20.
One of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the disclosed species.  Since the disclosure fails to describe the common attributes that identify members of the genus, and because the genus is highly variant, SEQ ID NO: 20 is insufficient to describe the claimed genus.
Accordingly, there is lack of adequate description to inform a skilled artisan that applicant was in possession of the claimed invention at the time of filing.  See Written Description guidelines published in Federal Register/Vol.66, No. 4/Friday, January 5, 2001/Notices; p. 1099-1111.  
.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 2 and 5-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boukharov et al. (US Patent Publication No. US2007/0020621 A1, Published January 25, 2007).  
Boukharov et al. disclose a recombinant molecules comprising DNA sequence(s) having gene regulatory activity (e.g. promoter activity).  The reference further discloses making transgenic plant cells, transgenic plants and seeds derived thereof, comprising said recombinant molecules operably linked to a transcribable polynucleotide encoding a polypeptide of agronomic interest, and wherein said polypeptide is a herbicide tolerance (glyphosate resistant EPSPS) or disease resistant protein, or wherein said transgenic plant is corn, rice, soybean or canola.  See in particular, claims 1-8, 10, 18-24, 26, 29, 34; page 8, paragraphs 0077-0079; page 12, paragraphs 0117-0127; page 13, paragraphs 0128-0139; page 20; SEQ ID NO: 55335.
This rejection is made because the recitation “a fragment of SEQ ID NO: 20” with gene regulatory activity reads on any DNA molecule having any type gene regulatory activity (including promoter activity, for example).  
Accordingly, Boukharov et al. anticipated the claimed invention.
Conclusions

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vinod Kumar whose telephone number is (571) 272-4445. The examiner can normally be reached on 8.30 a.m. to 5.00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A. Abraham can be reached on (571) 270-7058 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA). 


/VINOD KUMAR/                    Primary Examiner, Art Unit 1663